Exhibit 10.1

Form for Change of Control Agreement

[Executive’s Name]

[Job Title]

[Company Address]

[City, State, Postal Code]

Dear                     :

Precision Castparts Corp. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated under the circumstances described below subsequent to a “change in
control of the Company” (as defined in Section 2). The Company and you have
entered into a prior letter agreement regarding change in control severance
benefits dated                      , 200  . Upon your signature of this
Agreement, the prior letter agreement shall be amended and restated in its
entirety in the form of this Agreement.

1. Term of Agreement. This Agreement shall commence on the date you agree to its
terms (as indicated on the signature page of this Agreement), and shall continue
in effect through December 31, 2009; provided, however, that commencing on
January 1, 2010, and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement (provided that no such notice may be
given during the pendency of a potential change in control of the Company, as
defined in Section 2); and provided, further, that if a change in control of the
Company, as defined in Section 2, shall have occurred during the original or
extended term of this Agreement, this Agreement shall continue in effect for a
period of twenty-four (24) months beyond the month in which such change in
control occurred.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 2

 

2. Change in Control; Potential Change in Control.

(i) No benefits shall be payable hereunder unless there shall have been a change
in control of the Company, as set forth below. For purposes of this Agreement, a
“change in control of the Company” shall be deemed to have occurred if:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board of Directors cease for any
reason to constitute a majority thereof unless the nomination or election of
such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period;

(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other company or statutory plan of exchange involving the
Company (“Merger”), other than (1) a Merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after the Merger or (2) a Merger effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 20% of the combined voting power of
the Company’s then outstanding securities; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, unless otherwise determined by the Board, no
change in control of the Company shall be deemed to have occurred if (i) you are
a member of a management group which first announces a proposal which
constitutes a potential change in control (as defined in this Section 2) which
proposal (including any modifications thereof) is ultimately successful or
(ii) you acquire an equity interest in the entity which ultimately acquires the
Company pursuant to the transaction described in (i) of this paragraph.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 3

 

(ii) For purposes of this Agreement, a “potential change in control” of the
Company shall be deemed to have occurred if:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a change in the control of the Company;

(b) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a change in
control of the Company;

(c) any person, other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company (or a company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), who is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 9.5% or more of the combined voting power of the Company’s then
outstanding securities, increases his beneficial ownership of such securities by
3 percentage points or more over the percentage so owned by such person on the
date hereof; or

(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company, you will remain in
the employ of the Company until the earliest of (a) a date which is 270 days
from the occurrence of such potential change in control of the Company, (b) the
termination by you of your employment by reason of Disability as defined in
Section 3(ii), or (c) the date on which you first become entitled under this
Agreement to receive the benefits provided in Section 4(iii) below.

3. Termination Following Change in Control.

(i) General. If any of the events described in Section 2 constituting a change
in control of the Company shall have occurred, you shall be entitled to the
benefits provided in Section 4(iii) upon the subsequent termination of your
employment within 24 months following the change in control, unless such
termination is (a) because of your death or Disability, (b) by the Company for
Cause, or (c) by you other than for Good Reason. In the event your employment
with the Company is terminated for any reason and subsequently a change in
control of the Company occurs, you shall not be entitled to any benefits
hereunder.

(ii) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 4

 

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination (a) upon the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination (as
defined in Subsection 3(v)) by you for Good Reason (as defined in Subsection
3(iv)), after a written demand for substantial performance is delivered to you
by the Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (b) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in or not opposed to the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
this Subsection and specifying the particulars thereof in detail.

(iv) Good Reason. You shall be entitled to terminate your employment for Good
Reason provided you give Notice of Termination (as defined in Section 3(v)) no
later than 90 days after notice to you of a circumstance constituting Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a change in control of the Company
of any of the following circumstances unless such circumstances are fully
corrected prior to the Date of Termination (as defined in Section 3(vi))
specified in the Notice of Termination given in respect thereof:

(a) the assignment to you of any duties inconsistent (except in the nature of a
promotion) with the position in the Company that you held immediately prior to
the change in control of the Company, or an adverse alteration in the nature or
status of your position or responsibilities or the conditions of your employment
from those in effect immediately prior to such change in control;

(b) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all management personnel
of the Company and all management personnel of any person in control of the
Company;



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 5

 

(c) the Company’s requiring you to be based more than 50 miles from the
Company’s offices at which you are principally employed immediately prior to the
date of the change in control except for required travel on the Company’s
business to an extent substantially consistent with your present business travel
obligations;

(d) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company;

(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participate immediately prior to the change in
control of the Company, unless an equitable and reasonably comparable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, than existed at
the time of the change in control of the Company;

(f) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, dental, accident, or disability plans in which you were
participating at the time of the change in control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of your
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the change in control of the Company;

(g) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or

(h) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (v) hereof
(and, if applicable, the requirements of Subsection (iii) hereof), which
purported termination shall not be effective for purposes of this Agreement.

For purposes of this Subsection (iv), a good faith determination of “Good
Reason” made by you shall be conclusive. Your right to terminate your employment
pursuant to this Subsection shall not be affected by your incapacity due to
physical or mental illness until your employment is terminated pursuant to
Section 3(ii).



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 6

 

(v) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 6. “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

(vi) Date of Termination, Etc. “Date of Termination” shall mean (a) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30)-day period), and (b) if your
employment is terminated pursuant to Subsection (iii) or (iv) hereof or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination for Good Reason shall not be less than thirty (30) nor
more than sixty (60) days from the date such Notice of Termination is given);
provided, however, that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this proviso), the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, then the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties or by a
binding arbitration award; and provided, further, that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, base
salary) and continue you as a participant in all compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given, until the dispute is finally resolved in accordance with
this Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement, and shall not be offset against or reduce any
other amounts due under this Agreement and shall not be reduced by any
compensation earned by you as the result of employment by another employer. You
shall not be obligated to perform any services after the Date of Termination
that would prevent the termination of your employment on such Date of
Termination from qualifying as a “separation from service” as defined in
Treasury Regulations §1.409A-1(h).

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, you shall be entitled to the following benefits during a
period of disability, or upon termination of your employment, as the case may
be, provided that such period or termination occurs during the term of this
Agreement:

(i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all compensation payable to you under the
Company’s disability plan or program or other similar plan during such period,
until this Agreement is terminated pursuant to Section 3(ii) hereof.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 7

 

Thereafter, or in the event your employment shall be terminated by reason of
your death, your benefits shall be determined under the Company’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.

(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.

(iii) If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:

(a) the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due;

(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you, at the time
specified in Subsection (v), a lump sum severance payment (together with the
payments provided in paragraphs (d), (e) and (f) below, the “Severance
Payments”) equal to 3 times the sum of (1) the greater of (i) your annual rate
of base salary in effect on the Date of Termination or (ii) your annual rate of
base salary in effect immediately prior to the change in control of the Company
and (2) the greater of (i) the average of the last three annual bonuses
(annualized in the case of any bonus paid with respect to a partial year) paid
to you preceding the Date of Termination or (ii) your target bonus under the
Company’s executive performance compensation plans in which you participate for
the year in which such change in control occurs;

(c) the Company shall pay to you all legal fees and expenses incurred by you as
a result of such termination, including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement (other than any such
fees or expenses incurred in connection with any such claim which is determined
to be frivolous) or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”); and

(d) for a thirty-six (36) month period after such termination, the Company shall
arrange to provide you with life, accident and health insurance benefits
substantially similar to those which you were receiving immediately prior to the
change in control of the Company. For purposes of Section 409A of the Code, the
right to a series of



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 8

 

monthly installment payments under this paragraph (d) shall be treated as a
right to a series of separate payments. Notwithstanding the foregoing, the
Company shall not provide any benefit otherwise receivable by you pursuant to
this paragraph (d) to the extent that a similar benefit is actually received by
you from a subsequent employer during such thirty-six (36) month period, and any
such benefit actually received by you shall be reported to the Company;

(e) in addition to the retirement benefits to which you are entitled under the
qualified pension plan(s) and any supplemental or excess benefit pension plan(s)
maintained by the Company or any of its subsidiaries (collectively, the
“Plans”), the Company shall pay you a lump sum, in cash, equal to the actuarial
equivalent of a straight life annuity equal to the excess of (i) the retirement
pension (commencing at age 65) which you would have accrued under the terms of
the Plans (without regard to the limitations imposed by section 401(a)(17) of
the Code or any amendment to the Plans made subsequent to a change in control of
the Company and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of retirement benefits
thereunder), determined as if you were fully vested thereunder and had continued
to be employed by the Company (after the Date of Termination) for three
additional years and as if you had accumulated three additional calendar years
of compensation (for purposes of determining your pension benefits thereunder),
each in an amount equal to the amount determined under clause (i) of
Section 4(iii)(b) hereof, over (ii) the vested retirement pension (commencing at
age 65), which you had then accrued pursuant to the provisions of the Plans. For
purposes of this Subsection, “actuarial equivalent” shall be determined using
the same methods and assumptions used to calculate lump sum distributions under
the Precision Castparts Corp. Retirement Plan immediately prior to the change in
control of the Company;

(f) should you move your residence in order to pursue other business
opportunities within one (1) year after the Date of Termination, the Company
will pay you, at the time specified in Subsection (v), an amount equal to the
expenses incurred by you in connection with such relocation (including expenses
incurred in selling your home to the extent such expenses were customarily
reimbursed by the Company to transferred Employees prior to the change in
control of the Company) and which are not reimbursed by another employer; and

(g) all options and stock appreciation rights to purchase or acquire shares of
Common Stock of the Company held by you immediately prior to the Date of
Termination shall become exercisable in full, whether or not otherwise
exercisable in accordance with the terms of the employee benefit plans pursuant
to which such options and stock appreciation rights were granted, and all
restrictions on any restricted stock held by you shall lapse.

(iv) Notwithstanding anything in this Agreement to the contrary, whether or not
you become entitled to the Severance Payments, if any of the Severance Payments
or any other payment or benefit received or to be received by you in connection
with a change in control of the Company or the termination of your employment
(whether pursuant to the terms of



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 9

 

this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change in control of the Company or any person
affiliated with the Company or such person) (collectively with the Severance
Payments, “Total Payments”) will be subject to the tax (the “Excise Tax”)
imposed by section 4999 of the Code (or any similar tax that may hereafter be
imposed) the Company shall pay to you at the time specified in Subsection (v),
below, an additional amount (the “Gross-Up Payment”) such that the net amount
retained by you, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income tax and Excise Tax upon the payment provided for
by this subsection, shall be equal to the Total Payments. For purposes of
determining whether any amounts will be subject to the Excise Tax and the amount
of such Excise Tax, (a) all amounts representing the Total Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, unless in
the opinion of tax counsel selected by the Company’s independent auditors and
acceptable to you the Total Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of section 280G(b)(4) of the Code in excess of the base amount within
the meaning of section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax, (b) the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Total Payments or (2) the amount of excess parachute payments within the
meaning of section 280G(b)(1) of the Code (after applying clause (a), above),
and (c) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of your residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Gross-Up Payment being repaid by you if such
repayment results in a reduction in Excise Tax and/or a federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of your employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional gross-up payment in respect of
such excess (plus any interest payable with respect to such excess) at the time
that the amount of such excess is finally determined.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 10

 

(v) The payments provided for in Subsections (iii) and (iv) shall be made not
later than the eighth day following execution by you of the Release of Claims
attached as Exhibit A (the “Release of Claims”); provided, however, that if the
amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirty-eighth day after the Company’s receipt of your
signed Release of Claims. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to you payable on the fifth day after demand
therefor by the Company (together with interest at the rate provided in section
1274(b)(2)(B) of the Code).

(vi) Except as provided in Subsection (iii)(d) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.

5. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits stated in Section 4(iii) of this Agreement, you
agree to execute the Release of Claims substantially in the form attached as
Exhibit A. If your employment is terminated by the Company other than for Cause
or Disability or by you for Good Reason, you promise, as a condition precedent
to receiving the severance benefits stated in Section 4(iii) of this Agreement,
to execute and deliver the Release of Claims to the Company within the later of
(a) 45 days after the date you receive the Release of Claims or (b) the last day
of your active employment.

6. Successors; Binding Agreement.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
all benefits under Section 4(iii) from the Company in the same amount and on the
same terms to which you would be entitled thereunder, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 11

 

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oregon without
regard to its conflicts of law principles. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Company under Section 4 shall survive the expiration of
the term of this Agreement.

9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect and the invalid
or unenforceable provision shall be modified to give effect as nearly as
possible to the original intent of the parties.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. Arbitration.

(i) Any dispute arising out of or relating to this Agreement or a breach
thereof, shall be finally and conclusively resolved by arbitration administered
by the American Arbitration Association (“AAA”) as modified by this Agreement or
the subsequent agreement of the parties. Judgment on the award rendered by the
arbitrator may be entered in and enforced by any court having jurisdiction
thereof.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 12

 

(ii) The number of arbitrators shall be one, which person shall be neutral and
shall be mutually agreed upon by all parties within 30 days after a written
request for arbitration by one party is delivered to all other parties. In the
event that the parties cannot agree on an arbitrator, the arbitrator shall be
selected within 10 days thereafter by the AAA from a list submitted by the
parties, with each party having the right to propose two names. If a qualified
arbitrator cannot be appointed from the initial list, the process will be
repeated every five days thereafter until a qualified arbitrator is selected.

(iii) The place of arbitration shall be Portland, Oregon. Unless otherwise
agreed by the parties, the following procedures will be followed in any
arbitration between the parties:

(a) Pre-arbitration investigations and depositions shall be conducted
expeditiously and, absent a showing of clear need, shall be completed within 30
days after selection of an arbitrator. Unless ordered by the arbitrator to
preserve testimony for the hearing, each party shall have the right to take no
more than three depositions, each of which shall last a total of no more than
two days.

(b) The arbitration hearing shall begin no more than 60 days after the
arbitrator is selected and shall be closed no more than 60 days thereafter. The
arbitrator’s award shall be issued within 30 days after the hearing is closed.

(iv) Either party may make an application to a court of competent jurisdiction
for an order enforcing this arbitration agreement or for injunctive relief to
maintain the status quo until such time as the arbitration award is rendered or
the controversy is otherwise resolved. Both parties consent to the jurisdiction
of the AAA.

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof.



--------------------------------------------------------------------------------

[Executive’s Name]

                        , 20    

Page 13

 

13. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

 

Sincerely,

 

PRECISION CASTPARTS CORP.

By      

Agreed as of the             day

of                        , 20    .

 

   [Executive’s Name]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. PARTIES.

The parties to Release of Claims (hereinafter “Release”) are [Executive’s Name]
and Precision Castparts Corp., an Oregon corporation, as hereinafter defined.

 

  1.1 Employee.

For the purposes of this Release, “Employee” means [Executive’s Name], and his
or her attorneys, heirs, executors, administrators, assigns, and spouse.

 

  1.2 The Company.

For purposes of this Release, the “Company” means Precision Castparts Corp., an
Oregon corporation, its predecessors and successors, corporate affiliates, and
all of each corporation’s officers, directors, employees, insurers, agents, or
assigns, in their individual and representative capacities.

 

2. BACKGROUND AND PURPOSE.

Employee was employed by the Company. Employee’s employment is ending effective
[                    ] following a change in control as defined in Section 2 of
the letter agreement between Employee and the Company dated
[                    ], 20        (the “Agreement”). The purpose of this Release
is to settle, and the parties hereby settle, fully and finally, any and all
claims Employee may have against the Company.

 

3. RELEASE.

Employee waives, acquits and forever discharges the Company from any obligations
the Company has and all claims Employee may have including but not limited to
obligations and/or claims arising from the Agreement or any other document or
oral agreement relating to employment compensation, benefits severance or
post-employment issues. Employee hereby releases the Company from any and all
claims, demands, actions, or causes of action, whether known or unknown, arising
from or related in any way to any employment of or past or future failure or
refusal to employ Employee by the Company, or any other past or future claim
(except as reserved by this Release or where expressly prohibited by law) that
relates in any way to Employee’s employment, compensation, benefits,
reemployment, or application for employment, with the exception of any claim
Employee may have against the Company for enforcement of this Release. This
release includes any and all claims, direct or indirect, which might otherwise
be made under any applicable local, state or federal authority, including but
not limited to any claim arising under the Oregon statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Employee Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment

 

A-1



--------------------------------------------------------------------------------

and Reemployment Rights Act of 1994, the Age Discrimination in Employment Act,
the Fair Labor Standards Act, Oregon wage and hour statutes, all as amended, any
regulations under such authorities and any applicable contract, tort or common
law theories.

 

  3.1 Reservations of Rights.

This Release shall not affect any rights which Employee may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications or
the retirement plans maintained by the Company.

 

  3.2 No Admission of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Employee or the Company, by whom liability has been and is expressly denied.

 

4. CONSIDERATION TO EMPLOYEE.

After receipt of this Release fully endorsed by Employee, and the expiration of
the seven day revocation period provided by the Older Workers Benefit Protection
Act without Employee’s revocation, the Company shall pay the applicable benefits
to the Employee specified in Section 4(iii) of the Agreement.

 

5. NO DISPARAGEMENT.

Employee agrees that Employee will not disparage or make false or adverse
statements about the Company. The Company should report to Employee any actions
or statements that are attributed to Employee that the Company believes are
disparaging. The Company may take actions consistent with breach of this Release
should it determine that Employee has disparaged or made false or adverse
statements about the Company. The Company agrees to follow the applicable
policy(ies) regarding release of employment reference information.

 

6. CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED INFORMATION.

Employee acknowledges and agrees not to make unauthorized use or disclosure of
any confidential, proprietary or trade secret information learned as an employee
about the Company, its products, customers and suppliers and covenants not to
breach that duty. Should Employee, Employee’s attorney or agents be requested in
any judicial, administrative, or other proceeding to disclose confidential,
proprietary or trade secret information Employee learned as an employee of the
Company, Employee shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.

 

A-2



--------------------------------------------------------------------------------

7. OPPORTUNITY FOR ADVICE OF COUNSEL.

Employee acknowledges that Employee has been encouraged to seek advice of
counsel with respect to this Release and has had the opportunity to do so.

 

8. ENTIRE RELEASE.

This Release and the Agreement signed by Employee contain the entire agreement
and understanding between the parties and, except as reserved in paragraph 3,
supersede and replace all prior agreements, written or oral, prior negotiations
and proposed agreements, written or oral. Employee and the Company acknowledge
that no other party, nor agent nor attorney of any other party, has made any
promise, representation or warranty, express or implied, not contained in this
Release concerning the subject matter of this Release to induce this Release,
and Employee and the Company acknowledge that they have not executed this
Release in reliance upon any such promise, representation, or warranty not
contained in this Release.

 

9. SEVERABILITY.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

10. REVOCATION.

As provided by the Older Workers Benefit Protection Act, Employee is entitled to
have forty-five days to consider this Release. For a period of seven days after
execution of this Release, Employee may revoke this Release. Upon receipt of
Employee’s signed Release and the end of the seven day revocation period,
payment by the Company as described in paragraph 4 above will be made in a
timely manner as provided herein.

Dated:                    , 20    

 

   [Executive’s Name]

 

A-3



--------------------------------------------------------------------------------

STATE OF OREGON    )    ) ss.

County of Multnomah )

Personally appeared the above named [Executive’s Name] and acknowledged the
foregoing instrument to be his or her voluntary act and deed.

Before me:                                          
                                                

Notary Public for                                                          

My commission expires:                                              

 

PRECISION CASTPARTS CORP.     By:         Dated:     Its:                 On
Behalf of the “Company”      

 

A-4